DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/761,452 filed 05/04/2020.

Claims Status
2.	This office action is based upon claims received on 05/04/2020 labeled “Attorney Docket No: 1557-1191PUS (P73504_US1)”, which replace all prior or other submitted versions of the claims.
	- Claims 15 marked as cancelled.
- Claims 1-14 are amended.
- Claims 16-21 are marked as new.
- Claims 1-14, 16-21 are pending.
- Claims 1-14, 16-21 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of the national stage Application/Control Number: 16/761,452 based upon a continuation of 371 of PCT/SE2017/051127 filed 11/14/2017.
 
Information Disclosure Statement


Claim Objections (minor informalities)
6.            Claims 6, 9, 10, 11, 12, 13, 14, 17, 20, 21 are objected to because of the following informalities:
7.	Claims 6, 9, 10, 11, 12, 13, 14, 17, 20, 21 recite the phrase “at least one of” and “one of” as identified in applicant’s claim language.  The phrase “at least one of” and “one of” where applicable in applicant’s claims is applied to subsequent limitations in the format (i) “at least one of” limitation A and limitation B, and (ii) “one of” limitation A and limitation B.  The phrases as applied to the limitation A and limitation B appear to convey the following interpretations:
	a.	At least one of limitation A or limitation B.  
b.	One of limitation A or limitation B.
c.	At least one of limitation A or at least one of limitation B.
d.	One of limitation A or one of limitation B.
e.	At least one selected from the group of limitation A and limitation B.
f.	One selected from the group of limitation A and limitation B.
g.	At least one of limitation A and at least one of limitation B.
h.	One of limitation A and one of limitation B.
Examiner best interprets applicant’s claims where “at least one of” and “one of” are utilized, as presented in the alternative, as a choice of either limitation A or limitation B.  Applicant is required to review, clarify, and correct as applicable, its objective for the claim language where “at least one of” and “one of” are utilized as noted.

Claim Rejections - 35 USC §101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) recite(s), inter alia, “A computer storage medium storing an executable computer program...” as in claim 14. After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a “computer storage medium” and what is not to be included as a “computer storage medium”.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination. The broadest reasonable interpretation of a claim drawn to a computer storage medium (also called computer-readable storage medium, computer-readable medium, machine-readable storage medium, and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer storage medium or machine-readable storage medium, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer storage medium or machine-readable storage of the claim may include transitory propagating signals. As a result, the claim pertains to non-statutory subject matter.
computer storage medium or a machine-readable storage that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim(s). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claim 2, 4, 11, 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

11.	Claim 2 is directed to a target radio node but lacks a structural component to perform the function of “receive control information…” and “to transmit acknowledgement feedback”, as recited in the claim, rendering the claim scope unclear and indefinite. Furthermore the claim language is written in narrative form. 


12.	Claim 4 is directed to a transmitting radio node but lacks a structural component to perform the function of retransmitting control information as recited in the claim, rendering the claim scope unclear and indefinite. Furthermore the claim language is written in narrative form.
To overcome the rejection, it is suggested that applicant review the specification to identify the appropriate structure performing the recited function(s), and to amend the claim to include the appropriate structure designated to perform the recited function(s), and present the amended claim language avoiding single means (a 112(f) limitation with only one function) and 112(a)-written description issues.

13.	Claims 11 recites the limitation “wherein the control information comprises at least one of a position indication indicating a position of the acknowledgement feedback relative to second acknowledgement feedback and in a feedback codebook”, applying “at least one of” in a manner noted by examiner herein above (see minor objection section) to the limitation  “a position indication indicating a position of the acknowledgement feedback relative to second acknowledgement feedback  and “in a feedback codebook”.  Examiner best interprets claim limitation in the alternative as the as a choice of either “control information comprises at least one of  a position indication indicating a position of the acknowledgement feedback relative to second acknowledgement feedback”, or “in a feedback codebook”.   However, it is unclear and indefinite what the applicant’s objective is for the alternative choice of “control information comprises” combined with “in a feedback codebook”.  

14.	Claims 12 recites the limitation “wherein the acknowledgement feedback is transmitted on a control channel, the control channel being one of a dedicated [[or]] and a shared channel”.  The terms “a control channel” in claim 12 is introduced in the claim language for a second time after an introduction of “a control channel” in claim1 on which claim 12 depends, and hence lacks a clear antecedent basis as to whether the “a control channel” in claim 12 is the same “control channel” referenced in claim 1 or another different “control channel”. 
Furthermore, claim 12 applies “one of” in a manner noted by examiner herein above (see minor objection section) to the limitation “a dedicated [[or]] and a shared channel”. Examiner best interprets claim limitation in the alternative as the as a choice of either “control channel being one of a dedicated [[or]]”, or “a shared channel”.  While one can speculate whether alternatives may be “control channel being one of a dedicated” channel or “a shared channel”, it is not presented by applicant’s claims as such.  Therefore, it is unclear and indefinite what the applicant’s objective is for “the control channel being one of a dedicated [[or]] and a shared channel”.  Examiner interprets Claim 12 as best possible. The examiner requires applicant to review, correct, and address Claim 12 to reflect applicant’s intent and objective for the claim language noted.

Claim Rejections - 35 USC § 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed
invention.

16.	Claims 1, 2, 3, 4, 5, 14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by QIU et. al (US-20180324766-A1) referenced hereafter as “QIU”.

Regarding Claim 1. (Currently Amended) QIU teaches: A method of operating a target radio node (QIU – FIG. 1), 
the method comprising: receiving control information transmitted on a control channel (QIU – FIG. 1 & ¶0058 operation 100 - a UE receives a PDCCH order from a network-side device; ¶0055 For scheduling, a grant is carried in a PDCCH.. for SPS and order..PDCCH order relates .. to .. an Uplink SPS activation order is received; an Uplink SPS deactivation (or release) order is received; and an uplink dynamic scheduling grant is received; NOTE: a PDCCH or control channel comprising control information of a scheduling grant or order or command for activation/deactivation from network side,  received by a UE or target radio node); 
and transmitting acknowledgement feedback pertaining to the control information (QIU – FIG. 1 & ¶0059 operation 101, .. UE transmits feedback information, that the PDCCH order has been received successfully, to the network-side; NOTE: UE transmits feedback that the PDCCH order has been received or pertaining to receipt of the PDCCH).

Regarding Claim 2. (Currently Amended) QIU teaches: A target radio node (QIU – FIG. 3 & ¶0159: a ..UE for transmitting feedback; FIG. 5 & ¶0175 a .. UE for transmitting feedback),
(See the rejection of Claim 1, Claim 2 recites similar and parallel features to Claim 1, and Claim 2 pertains to a radio node associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 2. Where applicable, minor differences between claims are noted as appropriate) 
the target radio node configured to: receive control information transmitted on a control channel[[,]]1 and to transmit acknowledgement feedback pertaining to the control information (See the rejection of Claim 1, Claim 2 recites similar and parallel features to Claim 1, and Claim 2 pertains to a radio node associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 2. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 3. (Currently Amended) QIU teaches: A method of operating a transmitting radio node (QIU – FIG. 2 & ¶0084 a method for receiving feedback), 
the method comprising: retransmitting, to a target radio node (QIU – FIG. 2 & ¶0085 operation 200, a network-side device transmits a PDCCH order; ¶0086 Operation 201 network-side device receives an MAC control element or a BSR MAC control element from the UE, if it is determined that the UE transmits feedback information, … network side determines PDCCH order has been received successfully; ¶0121 If the eNodeB does not receive any uplink feedback (an MAC PDU carrying the ACK MAC CE) from the UE, then the eNodeB will determine that the UE fails to receive the PDCCH order, and retransmit the PDCCH activation order on a corresponding downlink occasion, and the operation 2 will be repeated until the PDCCH order is received successfully; NOTE: An eNodeB or transmitting radio node that transmits PDCCH order  and is configured to receive UL UE feedback confirming successful reception of the PDCCH order, where enodeB is further configured to respond to the condition that no ACK (MAC PDU carrying ACK MAC CE) is received from the UE, as a determination feedback of UE failure to receive PDCCH order, and eNodeB in response retransmits PDCCH until successful reception of PDCCH order is confirmed).

Regarding Claim 4. (Currently Amended) QIU teaches: A transmitting radio node (QIU – FIG. 4 & ¶0169,  FIG. 6 & ¶0188 a.. network-side device for receiving feedback), 
(See the rejection of Claim 3, Claim 4 recites similar and parallel features to Claim 3, and Claim 4 pertains to a transmitting radio node associated to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 4. Where applicable, minor differences between claims are noted as appropriate) 
the transmitting radio node configured to: retransmit, to a target radio node (See the rejection of Claim 3, Claim 4 recites similar and parallel features to Claim 3, and Claim 4 pertains to a transmitting radio node associated to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 4. Where applicable, minor differences between claims are noted as appropriate) .  

Regarding Claim 5. (Currently Amended) QIU teaches: The method according to claim 1, 
wherein the control information comprises command type control information (QIU - ¶0055 For scheduling, a grant is carried in a PDCCH.. for SPS and order..PDCCH order relates .. to .. an Uplink SPS activation order is received; an Uplink SPS deactivation (or release) order is received; and an uplink dynamic scheduling grant is received: NOTE: PDCCH or control channel  comprises an order or command for SPS activation/deactivation control information or PDCCH carries scheduling grant).  

Regarding Claim 14. (Currently Amended) QIU teaches: A computer storage medium storing an executable computer program having instructions that, when executed, causes processing circuitry to at least one of control and perform a method for operating a target radio node in a radio access network (QIU – See FIG. 5 & ¶0175 a processor 501 configured to read and execute programs in a memory 504 to receive a PDCCH order from a network-side device through a transceiver 502, and to transmit feedback information, that the PDCCH order has been received successfully; NOTE: UE or target radio device with processor executing programs to perform method or procedure), 
(See the rejection of Claim 1, Claim14 recites similar and parallel features to Claim 1, and Claim 14 pertains to a computer storage medium (Subject to 101 rejection - see 101 rejection for claim 14) associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate) 
the method comprising: receiving control information transmitted on a control channel; and transmitting acknowledgement feedback pertaining to the control information (See the rejection of Claim 1, Claim14 recites similar and parallel features to Claim 1, and Claim 14 pertains to a computer storage medium (Subject to 101 rejection - see 101 rejection for claim 14) associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 16. (New) QIU teaches: The method according to claim 3, 
(See the rejection of Claim 5, Claim 16 recites similar and parallel features to Claim 5, and Claim 16 pertains to a transmitting radio node as associated to the target radio node of Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 16 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate) 
wherein the control information comprises command type control information (See the rejection of Claim 5, Claim 16 recites similar and parallel features to Claim 5, and Claim 16 pertains to a transmitting radio node as associated to the target radio node of Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 16 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate). 

Claim Rejections - 35 USC § 103
17.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory

the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

18.	Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over QIU in view of Eriksson et. al (US-20130083740-A1) referenced hereafter as “Eriksson”.

Regarding Claim 6. (Currently Amended) QIU teaches: The method according to claim 1, 
furthermore QIU discloses: wherein the control information comprises scheduling type control information (QIU - ¶0055 For scheduling, a grant is carried in a PDCCH..; NOTE: PDCCH control channel carries scheduling grant or scheduling type control information),
QIU does not appear to explicitly disclose or strongly suggest: control information indicating at least one of: 
at least one of resources and transmission parameters for reception of signaling and
at least one of resources and transmission parameters for transmission of signaling, 
control information indicating at least one of: 
at least one of resources and transmission parameters for reception of signaling (Eriksson - ¶0047 Physical Downlink Control Channel ( PDCCH) is used to carry DCI ..which includes scheduling decisions (e.g., resource grants) and power -control commands.. specifically, one category of DCI includes downlink scheduling assignments, which in turn include PDSCH resource indication, transport format, hybrid-ARQ information; ¶0061 DCI .. for downlink assignments contain, ..resource block assignment, modulation and coding scheme related parameters, and HARQ redundancy version indicators; NOTE: at least one of resources for reception of signaling – PDSCH resource indication for downlink data signaling reception, or at least one of transmission parameters for reception of signaling - transport format or hybrid ARQ information or modulation and coding scheme related parameters for reception of downlink signaling ) and
at least one of resources and transmission parameters for transmission of signaling (Eriksson - ¶0047 Physical Downlink Control Channel ( PDCCH) is used to carry DCI ..which includes scheduling decisions (e.g., resource grants) and power -control commands.. specifically, .. includes a command for power control of the PUCCH used for transmission of hybrid-ARQ acknowledgements in response to downlink scheduling assignments.. uplink scheduling grants, which in turn include PUSCH resource indication, transport format, and hybrid -ARQ-related information..includes a command for power control of the PUSCH.; NOTE: at least one of resources for transmission of signaling – PUSCH resource indication for uplink data signaling reception, or at least one of transmission parameters for transmission of signaling - transport format or hybrid ARQ information, are parameters for reception of downlink signaling),
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIU with teachings of Eriksson, since it enables (Eriksson  - ¶0095, ¶0113). 

Regarding Claim 17. (New) QIU teaches:  The method according to claim 3, 
(See the rejection of Claim 6 combining QIU with Eriksson, Claim 17 recites similar and parallel features to Claim 6, and Claim 17 pertains to a transmitting radio node as associated to the target radio node of Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 17 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate).
wherein the control information comprises scheduling type control information, the control information indicating at least one of: at least one of resources and transmission parameters for reception of signaling; and at least one of resources and transmission parameters for transmission of signaling (See the rejection of Claim 6 combining QIU with Eriksson, Claim 17 recites similar and parallel features to Claim 6, and Claim 17 pertains to a transmitting radio node as associated to the target radio node of Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 17 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate).  

19.	Claims  7, 18  are rejected under 35 U.S.C. 103 as being unpatentable over QIU in view of Li et. al (US-20190349942-A1) referenced hereafter as “Li”.

Regarding Claim 7. (Currently Amended) QIU teaches: The method according to claim 1, 
wherein the control information comprises a resource indication (QIU - ¶0055 For scheduling, a grant is carried in a PDCCH..;NOTE: scheduling grant indicates a granted resource) 
QIU does not appear to explicitly disclose or strongly suggest: wherein control information comprises a response resource indication indicating resources for transmission of the acknowledgement feedback
Li discloses: wherein control information comprises a response resource indication indicating resources for transmission of the acknowledgement feedback (LI – FIG. 2 & ¶0083 block 202, the UE analyzes the detected PDCCH, receives PDSCH correspondingly, and determines PUCCH resources feeding back Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) information; ¶0084 (ln 4-7) Within Downlink Control Information (DCI) carried by PDCCH scheduling downlink data transmission, information for indicating delay of HARQ-ACK feedback may be included. On the basis of the delay of HARQ-ACK feedback indicated by the DCI, HARQ-ACK information of multiple PDSCHs may be fed back in one PUCCH; NOTE: PDCCH analyzed used to determine or PDCCH which  comprises indication of PUCCH resources for HARQ feedback).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIU with teachings of Li, since it enables allocation of  PUCCH resources to improve utilization of upper-limit resources, such as via indicating PUCCH resources in the DCI, which reduces bit overheads of DCI.  Furthermore utilization of DCI information such as HARQ-ACK Resource Offset, flexibility of resource allocation is improved (ARO (Li  - ¶0049, ¶0091). 

Regarding Claim 18. (New) QIU teaches:   The method according to claim 3, 
(See the rejection of Claim 7 combining QIU with Li, Claim 18 recites similar and parallel features to Claim 7, and Claim 18 pertains to a transmitting radio node as associated to the target radio node of Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 18 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate).
wherein the control information comprises a response resource indication indicating resources for transmission of the acknowledgement feedback (See the rejection of Claim 7 combining QIU with Li, Claim 18 recites similar and parallel features to Claim 7, and Claim 18 pertains to a transmitting radio node as associated to the target radio node of Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 18 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate).

20.	Claims  8 , 19 are rejected under 35 U.S.C. 103 as being unpatentable over QIU in view of Wong et. al (US-20190393990-A1) referenced hereafter as “Wong”.

Regarding Claim 8. (Currently Amended) QIU teaches: The method according to claim 1, 
furthermore QIU discloses: wherein the control information comprises a resource indication for reception by the target radio node (QIU - ¶0055 For scheduling, a grant is carried in a PDCCH..;NOTE: scheduling grant indicates a granted resource to UE) 
QIU does not appear to explicitly disclose or strongly suggest: wherein control information comprises a second response resource indication indicating second resources for transmission of second acknowledgement feedback, 
the second acknowledgement feedback pertaining to second information indicated for reception by radio node.  
	Wong discloses:wherein control information comprises a second response resource indication indicating second resources for transmission of second acknowledgement feedback (Wong – See FIG. 8 & ¶0050 - uplink subframe used for HARQ-ACK feedback of a bundle is indicated in the DCI scheduling of the PDSCH bundle…in FIG. 8, one of the DCIs scheduling the PDSCH in Bundle #1 810 can indicate to the UE to transmit its HARQ-ACK feedback 811, 821, 831 between time .tau..sub.7 and .tau..sub.8, i.e. at subframe 3 of the next radio frame; NOTE: DCI on MPDCCH indicates position of HARQ feedback resources 811, 821, 831 corresponding to PDSCHs in bundles 810, 820, 830 or where 811 is first response resource, 821 is second response resource, 831 is third response resource etc ), 
the second acknowledgement feedback pertaining to second information indicated for reception by radio node (Wong - FIG. 8 & ¶004 MTC devices; ¶0024 MTC-PDCCH or MPDCCH; ¶0043 10 PDSCH transmissions are divided into Bundle #1 810, Bundle #2 820 and Bundle #3 830… corresponding HARQ-ACK bundling feedbacks 811 (for Bundle #1 810), 821 (for Bundle #2 820) and 831 (for Bundle #3 830) are transmitted between time in .tau..sub.6 and .tau..sub.9 in subframe 3, 4, and 5 respectively ; ¶0044 EOB and SOB indications (note:MPDCCH)   .. used to indicate the start and end of multiple consecutive bundles shown;  ¶0050 (see above); NOTE: second response 821 is second acknowledgement HARQ feedback pertaining to second bundle 820 or second information indicated on MPDCCH for reception on DL by device (MTC device) ).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIU with teachings of Wong, since it enables improved HD-FDD throughput via HARQ Feedback (HARQ-ACK) Bundling, with increased efficiency and less restriction on eNB scheduling, improving performance and efficiency of MTC or IoT devices (Wong  - ¶0026, ¶0054). 

Regarding Claim 19. (New) QIU teaches:   The method according to claim 3, 
(See the rejection of Claim 8 combining QIU with Wong, Claim 19 recites similar and parallel features to Claim 8, and Claim 19 pertains to a transmitting radio node as associated to the target radio node of Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 19 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate),
wherein the control information comprises a second response resource indication indicating second resources for transmission of second acknowledgement feedback, the second acknowledgement feedback pertaining to second information indicated for reception by the target radio node (See the rejection of Claim 8 combining QIU with Wong, Claim 19 recites similar and parallel features to Claim 8, and Claim 19 pertains to a transmitting radio node as associated to the target radio node of Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 19 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate).  

21.	Claims  9, 10, 20, 21   are rejected under 35 U.S.C. 103 as being unpatentable over QIU in view of Qu et. al (US-20140029584-A1) referenced hereafter as “Qu”.

Regarding Claim 9. (Currently Amended) QIU teaches: The method according to claim 1, 
furthermore QIU discloses:wherein transmitting the acknowledgement feedback is based on determining whether the control information has been received correctly (QIU – FIG. 1 & ¶0059 operation 101, .. UE transmits feedback information, that the PDCCH order has been received successfully, to the network-side; NOTE: UE feedback acknowledging PDCCH or control information is received successfully or correctly),
QIU does not appear to explicitly disclose or strongly suggest: control information received based on at least one of error coding and reception quality.
transmitting acknowledgement feedback based on control information received based on at least one of error coding and reception quality (Qu - ¶0090 (ln 17-23) UE may also perform a CRC check using the generalized UE identity since the CRC bits are masked by the generalized UE identity obtained from the eNB. If the CRC check passes, the UE may decide if the decoding of the PDCCH and/or EPDCCH is correct and provide feedback (ACK/NACK) accordingly; NOTE: UE that feeds back ACK or NACK based upon at least one of performing CRC check or error coding check associated with decoding received PDCCH or control information).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIU with teachings of Qu, since it enables assignment and coordination of PDCCH by eNB to independent UE’s based upon PDCCH masked via UE identity further enabling UE ability to provide feedback on correct PDCCH decoding (Qu - ¶0090, ¶0126). 

Regarding Claim 10. (Currently Amended) QIU teaches:  The method according to claim 1, 
furthermore QIU discloses: wherein the control information is transmitted in a control information message(QIU – FIG. 1 & ¶0058; ¶0055 – See rejection of claim 1; NOTE: a PDCCH or control channel comprising control information of a scheduling grant or order or command for activation/deactivation (NOTE: control message comprising control information) from network side,  received by a UE or target radio node),
QIU does not appear to explicitly disclose or strongly suggest: a control channel, the control channel being one of a dedicated [[or]] and a shared channel
Qu discloses: control information is transmitted in a control channel, the control channel being one of a dedicated [[or]] and a shared channel (Qu – FIG. 2, FIG. 3 & ¶0047 a downlink frame 300 including an EPDCCH.. downlink frame 300 includes an EPDCCH 305 that may also be a downlink control channel with similar functionality as a PDCCH, but EPDCCH 305 may be located in a data region 310 of downlink frame 300 instead of being limited to being located in a control region 315 of downlink frame 300: NOTE: control information on control channel - PDCCH or EPDCCH transmitted with the control channel being one of a dedicated channel or PDDCH region in FIG. 3  and/or at least one of a shared channel or data region EPDCCH in data region allocated with other PDSCH – Physical downlink shared channel region   )
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIU with teachings of Qu, since it enables assignment and coordination of PDCCH by eNB to independent UE’s based upon PDCCH masked via UE identity further enabling UE ability to provide feedback on correct PDCCH decoding (Qu - ¶0090, ¶0126). 

Regarding Claim 20. (New) QIU teaches:  The method according to claim 3, 
(See the rejection of Claim 9 combining QIU with Qu, Claim 20 recites similar and parallel features to Claim 9, and Claim 20 pertains to a transmitting radio node as associated to the target radio node of Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 20 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate),
wherein transmitting the acknowledgement feedback is based on determining whether the control information has been received correctly based on at least one of error coding and reception quality (See the rejection of Claim 9 combining QIU with Qu, Claim 20 recites similar and parallel features to Claim 9, and Claim 20 pertains to a transmitting radio node as associated to the target radio node of Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 20 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 21. (New) QIU teaches:  The method according to claim 3, 
(See the rejection of Claim 10 combining QIU with Qu, Claim 21 recites similar and parallel features to Claim 10, and Claim 21 pertains to a transmitting radio node as associated to the target radio node of Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 21 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate),
wherein the control information is transmitted in a control information message on a control channel, the control channel being one of a dedicated and a shared channel (See the rejection of Claim 10 combining QIU with Qu, Claim 21 recites similar and parallel features to Claim 10, and Claim 21 pertains to a transmitting radio node as associated to the target radio node of Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 21 as applied to the transmitting Radio node. Where applicable, minor differences between claims are noted as appropriate).   

22.	Claims  11  are rejected under 35 U.S.C. 103 as being unpatentable over QIU in view of  XUE et. al (US-20200028629-A1) referenced hereafter as “XUE”.

Regarding Claim 11. (Currently Amended) QIU teaches:   The method according to claim 1,
QIU does not appear to explicitly disclose or strongly suggest: wherein the control information comprises at least one of a position indication indicating a position of the acknowledgement feedback relative to second acknowledgement feedback and in a feedback codebook.  
XUE which discloses: control information indicating a position of acknowledgement feedback (XUE – FIG. 7 A- D & ¶0250 (ln 7-15)  FIG. 7 A ..When excessive downlink transmission code words are scheduled in the subframe 0, the subframe 1, and the subframe 3, a limited capacity of the UL control region in the subframe 3 possibly is not enough to simultaneously carry excessive ACK/NACK information.., sending of ACK/NACK information corresponding to a downlink data packet sent in the subframe 3 ..additionally delayed, and the ACK/NACK information is sent in a UL control region in a subframe 4, as shown in FIG. 7B.  Alternatively, sending of ACK/NACK information corresponding to a downlink data packet sent in the subframe 0 or the subframe 1 may be additionally delayed, and the ACK/NACK information is sent in a UL control region in a subframe 4, as shown in FIG. 7C; ¶0252 adding, to downlink control information (Downlink Control Information, DCI) for the downlink data packet, a field used to carry the additional time delay; ¶0254 delivering the additional time delay to the user equipment by using the bit value of the newly-added field in the downlink control information DCI; NOTE: DCI or control information comprises additional delay information indicating position of UL ACK/NACK or acknowledgement feedback corresponding to specific DL subframe data); 
XUE furthermore discloses: wherein the control information comprises at least one of a position indication indicating a position of the acknowledgement feedback relative to second acknowledgement feedback (XUE – FIG. 7 & ¶0250 (ln 1-8) ACK/NACK information corresponding to downlink data packets transmitted in a subframe 0, a subframe 1, and a subframe 3 should all be sent in a UL control region in the subframe 3; ¶0250 (ln 16-20) Alternatively, sending of ACK/NACK information corresponding to a downlink data packet sent in the subframe 0 or the subframe 1 may be additionally delayed, and the ACK/NACK information is sent in a UL control region in a subframe 4, as shown in FIG. 7C; ¶0275 in FIG. 7A, if the eNB uses a rule of "determining an additional delay based on a service type", and a service priority of the downlink data packet sent in the subframe 3 is higher than service priorities of downlink data packets sent in the subframe 0 and the subframe 1, ACK/NACK information needs to be returned as soon as possible for the downlink data packet sent in the subframe 3… an additional time delay corresponding to the downlink data packet sent in the subframe 3 is set to zero…shown in FIG. 7C, ..sending of the ACK/NACK information corresponding to the downlink data packet sent in the subframe 1 is additionally delayed ; NOTE: control information comprises at least one of additional delay information in DCI for ACK/NACK (first acknowledgement corresponding first DL subframe 1 is set to 1 subframe, or is additionally delayed relative to ACK/NACK (second acknowledgement) corresponding to DL Subframe 2 set to zero ) 
and in a feedback codebook (XUE - ¶0254 when scheduling downlink data in various subframes, ..eNB may add a new additional field to downlink control information DCI for the downlink data, to indicate, by using different bit values of the newly-added field, an additional time delay needed by ACK/NACK information corresponding to downlink data in a current subframe. ..shown in Table 3,assuming .. four different additional time delays,..respectively 0 subframes, 1 subframe, 2 subframes, and 3 subframes, the eNB may add a two-bit newly-added field to the downlink control information DCI ..to deliver the additional time delay to the corresponding user equipment NOTE: control information or DCI comprises at least one of a field of two bit values from a table, each bit value or bit codes indicating individual additional feedback delay pertaining to corresponding downlink subframes, as derived from the table of values/codes  or a feedback code book ).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIU with teachings of XUE, since it enables assignment and coordination of PDCCH by eNB to independent UE’s based upon PDCCH masked via UE identity further enabling UE ability to provide feedback on correct PDCCH decoding (Qu - ¶0090, ¶0126). 

23.	Claims  12, 13  are rejected under 35 U.S.C. 103 as being unpatentable over QIU in view of  Babaei et. al (US-20190068317-A1) referenced hereafter as “Babaei” further in view of Qu.

Regarding 12. (Currently Amended) QIU teaches:    The method according to claim 1, 
furthermore QIU discloses: wherein the acknowledgement feedback is transmitted on a channel (QIU – FIG. 2 & ¶0086 Operation 201 network-side device receives an MAC control element or a BSR MAC control element from the UE, if it is determined that the UE transmits feedback information, … network side determines PDCCH order has been received successfully; ¶0121 If the eNodeB does not receive any uplink feedback (an MAC PDU carrying the ACK MAC CE) from the UE, then the eNodeB will determine that the UE fails to receive the PDCCH order, and retransmit the PDCCH activation order on a corresponding downlink occasion, and the operation 2 will be repeated until the PDCCH order is received successfully; NOTE: UE transmits feed back  or MAC PDU carrying ACK (Note: on a channel) )
QIU does not appear to explicitly disclose or strongly suggest: feedback transmitted on a control channel, the control channel being one of a dedicated [[or]] and a shared channel,
Babaei discloses: feedback transmitted on a control channel, the control channel being one of a dedicated [[or]] and a shared channel (Babaei - ¶00207 a HARQ feedback timing may be indicated in a DCI scheduling a downlink transmission (e.g., a PDSCH). In an example, DCI may comprise a field with a value/number/integer that indicates the time between the downlink transmission and HARQ feedback corresponding to the downlink transmission (e.g., ACK or NACK). The HARQ feedback may be transmitted on a PUCCH and/or PUSCH; NOTE: DCI that indicates HARQ feed back on one of a PUCCH (dedicated control channel) or one of HARQ Feedback (note: UCI) on PUSCH (shared channel that comprises UCI feedback information)).  
	It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIU with teachings of Babaei, since it enables implementation of enhanced signaling mechanisms between a base station and a wireless device to (Babaei - ¶0265).
	Assuming arguendo QIU in view of Babaei does not appear to explicitly disclose or strongly suggest: the control channel being one of a dedicated [[or]] and a shared channel
Qu discloses: a control channel, the control channel being one of a dedicated [[or]] and a shared channel (Qu – FIG. 2, FIG. 3 & ¶0047 a downlink frame 300 including an EPDCCH.. downlink frame 300 includes an EPDCCH 305 that may also be a downlink control channel with similar functionality as a PDCCH, but EPDCCH 305 may be located in a data region 310 of downlink frame 300 instead of being limited to being located in a control region 315 of downlink frame 300: NOTE: control information on control channel - PDCCH or EPDCCH transmitted with the control channel being one of a dedicated channel or PDDCH region in FIG. 3  and/or at least one of a shared channel or data region EPDCCH in data region allocated with other PDSCH – Physical downlink shared channel region   )
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIU in view of Babaei with teachings of Qu, since it enables assignment and coordination of PDCCH by eNB to independent UE’s based upon PDCCH masked via UE identity further enabling UE ability to provide feedback on correct PDCCH decoding (Qu - ¶0090, ¶0126).

Regarding Claim 13. (Currently Amended) QIU teaches:   The method according to claim 1, 
furthermore QIU discloses: wherein the acknowledgement feedback is transmitted on a channel (QIU – FIG. 2 & ¶0086 Operation 201 network-side device receives an MAC control element or a BSR MAC control element from the UE, if it is determined that the UE transmits feedback information, … network side determines PDCCH order has been received successfully; ¶0121 If the eNodeB does not receive any uplink feedback (an MAC PDU carrying the ACK MAC CE) from the UE, then the eNodeB will determine that the UE fails to receive the PDCCH order, and retransmit the PDCCH activation order on a corresponding downlink occasion, and the operation 2 will be repeated until the PDCCH order is received successfully; NOTE: UE transmits feedback  or MAC PDU carrying ACK (Note: on a channel) )
QIU does not appear to explicitly disclose or strongly suggest: feedback transmitted on a data channel
Babaei discloses: wherein acknowledgement feedback is transmitted on a data channel (Babaei - ¶00207 a HARQ feedback timing may be indicated in a DCI scheduling a downlink transmission (e.g., a PDSCH). In an example, DCI may comprise a field with a value/number/integer that indicates the time between the downlink transmission and HARQ feedback corresponding to the downlink transmission (e.g., ACK or NACK). The HARQ feedback may be transmitted on a PUCCH and/or PUSCH; NOTE: DCI that indicates HARQ feedback transmitted at least on a PUCCH (dedicated control channel) and/or on PUSCH (shared data channel)).  
	It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIU with teachings of Babaei, since it enables implementation of enhanced signaling mechanisms between a base station and a wireless device to improve uplink spectral efficiency and reduce decoding error rates when dynamic and configured grants are implemented (Babaei - ¶0265)
While QIU in view of Babaei discloses: The method according to claim 1, wherein the acknowledgement feedback is transmitted on a data channel,
QIU in view of Babaei does not appear to explicitly disclose or strongly suggest:  the control channel being one of a dedicated [[or]] and a shared channel
Qu discloses: a control channel, the control channel being one of a dedicated [[or]] and a shared channel (Qu – FIG. 2, FIG. 3 & ¶0047 a downlink frame 300 including an EPDCCH.. downlink frame 300 includes an EPDCCH 305 that may also be a downlink control channel with similar functionality as a PDCCH, but EPDCCH 305 may be located in a data region 310 of downlink frame 300 instead of being limited to being located in a control region 315 of downlink frame 300: NOTE: control information on control channel - PDCCH or EPDCCH transmitted with the control channel being one of a dedicated channel or PDDCH region in FIG. 3  and/or at least one of a shared channel or data region EPDCCH in data region allocated with other PDSCH – Physical downlink shared channel region   )
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of QIU in view of Babaei with teachings of Qu, since it enables assignment and coordination of PDCCH by eNB to independent UE’s based upon PDCCH masked via UE identity further enabling UE ability to provide feedback on correct PDCCH decoding (Qu - ¶0090, ¶0126). 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        Oct 15, 2021



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414